      Case 2:15-cv-00091-ABJ Document 507 Filed 08/23/19 Page 1 of 2

                                                           ''FILED
                                                      US. DISTRICT COUri i
                                                      DISTRICT OF WYOrViN^
                 IN THE UNITED STATES DISTRICT                    PH 3- 12
                     FOR THE DISTRICT OF WYOMINGSTEPHAH
                                                   '    ua:>d.c
                                                        HARRIS.              ^
                                                           CHEYENNE


SINCLAIR WYOMING REFINERY
COMPANY, a Wyoming corporation,

                Plaintiff,
                                               CaseNo.l5-CV-91-ABJ
                    V.



A&B BUILDERS, LTD., a Texas limited
partnership; MATRIX ENGINEERING,
LTD., a Texas limited partnership;
HOWE-BAKER ENGINEERS, LTD., a
Texas limited partnership; APPLIED
CONTROL EQUIPMENT, LLC, a
dissolved Colorado limited liability
company nka APPLIED CONTROL
EQUIPMENT, LLLP, a Colorado limited
liability limited partnership;
INSTRUMENT & VALVE SERVICES
COMPANY, a Delaware company;
FISHER SERVICE CO. dba FISHER
CONTROLS INTERNATIONAL, INC., a
Delaware corporation nka FISHER
CONTROLS INTERNATIONAL, LLC, a
Delaware limited liability company; and
EMERSON PROCESS MANAGEMENT,
LLLP, a Delaware limited liability limited
partnership.

               Defendants.



                                   JUDGMENT
         Case 2:15-cv-00091-ABJ Document 507 Filed 08/23/19 Page 2 of 2




        This Court has entered its orders on Defendants Applied Control Equipment, LLC,

and Applied Equipment, LLLP's, motions for summaryjudgment, along with Defendants

Instrument & Valve Services Company, Fisher Controls International, LLC, and Emerson

Process Management, LLLP's, motions for summary Judgment, finding that the relief

sought by these Defendants should be granted. Accordingly, it is hereby

        ORDERED, ADJUDGED, AND DECREED that Plaintiff Sinclair Wyoming

Refinery Company recover nothing from Defendants Applied Control Equipment, LLC,

Applied Equipment, LLLP, Instrument & Valve Services Company, Fisher Controls

International, LLC, and Emerson Process Management, LLLP; it is further

        ORDERED, ADJUDGED, AND DECREED that Defendants Applied Control

Equipment, LLC, Applied Equipment, LLLP, Instrument & Valve Services Company,

Fisher Controls International, LLC, and Emerson Process Management, LLLP, are entitled

to recover their costs, pursuant to Fed. R. Civ. P. 54(d)(1), upon the filing of a bill of costs

with the Clerk of the Court after a subsequent order by this Court lifting the stay on filing

their bill of costs.




        Dated this 2- 3^av ofAugust, 2019.

                                    Alan B. Johnson
                                    United States District Judge
